Case: 21-10418       Document: 00516159688            Page: 1      Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              January 10, 2022
                                     No. 21-10418
                                                                               Lyle W. Cayce
                                   Summary Calendar
                                                                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jonathan Rodriguez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:20-CR-339-4


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Jonathan Rodriguez has moved
   to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez has not
   filed a response. We have reviewed counsel’s brief and relevant portions of


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10418     Document: 00516159688          Page: 2   Date Filed: 01/10/2022




                                   No. 21-10418


   the record. We concur with counsel’s assessment that the appeal presents
   no nonfrivolous issue for appellate review. Accordingly, the motion to with-
   draw is GRANTED, counsel is excused from further responsibilities herein,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2